Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 21-cv-14075-BLOOM

 BRANDON WILLIAM HARVEY,

         Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

         Respondent.
                                          /

                                       ORDER OF DISMISSAL

         THIS CAUSE comes before the Court on a sua sponte review of the record. Petitioner

 Brandon William Harvey filed a Petition for a Writ of Habeas Corpus (the “Petition”) pursuant to

 28 U.S.C. § 2254, ECF No. [1].1 Petitioner alleges violations of his due process rights arising out

 of his criminal trial proceedings pending in the Circuit Court of the Nineteenth Judicial Circuit in

 and for St. Lucie County, Florida, Case No. 2018-CF-003208-A. ECF No. [3-1]. Prior to initiating

 the instant action, Petitioner filed two Petitions for Writ of Habeas Corpus with the Florida

 Supreme Court, Case No. SC21-94. ECF No. [3-2]. The Court takes judicial notice of the publicly

 available Florida court dockets and certain documents therein. See Fed. R. Evid. 201; see also

 United States v. Glover, 179 F.3d 1300, 1302 n.5 (11th Cir. 1999) (finding the district court may

 take judicial notice of the records of inferior courts). The Clerk is directed to make the attached

 documents a part of the record.




 1
  The Clerk opened the instant habeas corpus petition as one brought pursuant to 28 U.S.C. § 2254, but
 Petitioner does not cite this statute in his petition. ECF No. [1]. As discussed below, the Petition is more
 appropriately sought pursuant to 28 U.S.C. § 2241.
Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 2 of 6

                                                                      Case No. 21-cv-14075-BLOOM


          No order to show cause has been issued because, on the face of the Petition, it is evident

 the Petitioner is not entitled to relief. See Rule 4, Rules Governing Section 2254 Proceedings. The

 Court has carefully reviewed the Petition, ECF No. [1], the dockets in the state court proceedings,

 ECF Nos. [3-1], [3-2], the applicable law, and is otherwise fully advised. For the reasons set forth

 below, the Petition is dismissed.

     I.      BACKGROUND

          Petitioner contends repeatedly that he is innocent of the criminal charges he is facing in the

 St. Lucie County trial proceedings. Petitioner states that Judge Robert E. Belanger violated his

 constitutional rights by refusing to let Petitioner represent himself, and ordering Petitioner to have

 a second psychiatric evaluation. ECF No. [1] at 1. According to Petitioner, his previous psychiatric

 evaluation “prove[s] I am able to represent myself.” Id. Petitioner makes several other vague

 allegations that “the entire discovery violates due process of law.” Id. at 1-2 (“The DNA that was

 sent out to a lab proves I am innocent. The depositions and fingerprints proves I am innocent. . . .

 The police clearly perjured [sic] themselves many times. The evidence on the evidence sheets do

 not exist.”). Petitioner also states that he was abused by police, and “tazed” while in handcuffs. Id.

 at 2. A review of the trial court docket reveals that the criminal case against Petitioner is ongoing.

 ECF No. [3-1].

          Petitioner has also listed Florida Supreme Court Case No. SC21-94 on the header of his

 Petition. See ECF No. [1] at 1. A review of the Supreme Court docket reveals that Petitioner filed

 Writs of Habeas Corpus on January 22, 2021 and on February 5, 2021. ECF No. [3-2]. The Florida

 Supreme Court has not yet ruled on Petitioner’s state habeas corpus petitions, and the case is listed

 as “active.” Id.




                                                    2
Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 3 of 6

                                                                       Case No. 21-cv-14075-BLOOM


    II.      LEGAL STANDARD

          Petitions for habeas corpus relief brought by a pre-trial detainee are governed by 28 U.S.C.

 § 2241. See Hughes v. Att’y Gen. of Fla., 377 F.3d 1258, 1261-62 (11th Cir. 2004); see also Stacey

 v. Warden, Apalachee Corr. Inst., 854 F.2d 401, 403 n.1 (11th Cir. 1988) (“Pre-trial habeas

 petitions . . . are properly brought under 28 U.S.C. § 2241, which applies to persons in custody

 regardless of whether final judgment has been rendered.”).

          Even if a federal court may exercise jurisdiction to consider a state court’s pretrial detention

 order, principles of equity, comity, and federalism counsel abstention in deference to ongoing state

 court proceedings. See Younger v. Harris, 401 U.S. 37 (1971); see also Smith v. Mercer, 266 F.

 App’x 906, 908 (11th Cir. 2008) (concluding that Younger abstention requires a dismissal without

 prejudice). “Younger abstention is required when (1) the proceedings constitute an ongoing state

 judicial proceeding, (2) the proceedings implicate important state interests, and (3) there is an

 adequate opportunity in the state proceedings to raise constitutional challenges.” Christman v.

 Crist, 315 F. App’x 231, 232 (11th Cir. 2009) (citing 31 Foster Children v. Bush, 329 F.3d 1255,

 1274 (11th Cir. 2003)).

          Consequently, Younger requires that federal courts “abstain if the state criminal

 prosecution commenced before any proceedings of substance on the merits have taken place in

 federal court, or if the federal case is in an embryonic stage and no contested matter [has] been

 decided.” Turner v. Broward Sheriff’s Off., 542 F. App’x 764, 766 (11th Cir. 2013) (internal

 quotations omitted) (alterations in original). “Federal courts have consistently recognized this

 limitation on enjoining state criminal prosecutions unless one of a few narrow exceptions is met.”

 Hughes, 377 F.3d at 1263. The exceptions to the Younger abstention doctrine are: “(1) there is

 evidence of state proceedings motivated by bad faith, (2) irreparable injury would occur, or (3)



                                                     3
Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 4 of 6

                                                                     Case No. 21-cv-14075-BLOOM


 there is no adequate alternative state forum where the constitutional issues can be raised.” Id. at

 1263 n.6 (citing Younger, 401 U.S. at 45, 53-54); but see Younger, 401 U.S. at 46 (“Certain types

 of injury, in particular, the cost, anxiety, and inconvenience of having to defend against a single

 criminal prosecution, could not by themselves be considered ‘irreparable’ in the special legal sense

 of that term.”).

     III.      DISCUSSION

            “Federal courts have an obligation to look behind the label of a motion filed by a pro se

 inmate and determine whether the motion is, in effect, cognizable under a different remedial

 statutory framework.” United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990). Construing

 the Petition as a habeas petition pursuant to 28 U.S.C. § 2241, the Petition is dismissed pursuant

 to the Younger abstention doctrine. Here, Younger abstention is appropriate because: (1) the state

 court criminal charges were pending when the Petition was filed; (2) the criminal proceedings

 involve important state interests; and (3) Petitioner could raise his constitutional challenges

 regarding his quest to represent himself and his alleged deprivation of due process. See Turner,

 542 F. App’x at 766. Indeed, on January 22, 2021, Petitioner filed a writ of habeas corpus with the

 Florida Supreme Court, which was supplemented on February 5, 2021. ECF No. [3-2]. Both

 petitions are pending.

            There is no dispute that Petitioner’s criminal prosecution is also pending in St. Lucie

 County. See ECF No. [3-1]. Petitioner does not allege, and the record does not reflect, that one of

 the Younger exceptions applies. Petitioner has not alleged any bad faith on the part of the

 Government nor has he alleged any irreparable injury. Furthermore, Petitioner has an adequate

 opportunity to raise any constitutional arguments in the state forum. Petitioner’s allegations are

 not “substantial” to warrant relief. See Hudson v. Hubbard, 358 F. App’x 116, 118 (11th Cir. 2009)



                                                    4
Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 5 of 6

                                                                      Case No. 21-cv-14075-BLOOM


 (quoting Younger, 401 U.S. at 48). The relief Petitioner requests “would create an ‘undue

 interference with state proceedings.’” See Wexler v. Lepore, 385 F.3d 1336, 1339 (11th Cir. 2004)

 (quoting New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 359

 (1989)).

     IV.        Certificate of Appealability

           A prisoner seeking to appeal a district court’s final order denying a petition for writ of

 habeas corpus has no absolute entitlement to appeal but must obtain a certificate of appealability

 (‟COA”). See 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180, 183 (2009). This Court

 should issue a certificate of appealability only if the petitioner makes ‟a substantial showing of the

 denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). Where a district court has rejected a

 petitioner’s constitutional claims on the merits, the petitioner must demonstrate that reasonable

 jurists would find the district court’s assessment of the constitutional claims debatable or wrong.

 See Slack v. McDaniel, 529 U.S. 473, 484 (2000). However, when the district court has rejected a

 claim on procedural grounds, the petitioner must show that “jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right that jurists

 of reason would find it debatable whether the district court was correct in its procedural ruling.”

 Id. Upon consideration of the record, the Court finds that a COA is not warranted.

     V.         CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1.      Petitioner Brandon William Harvey’s Petition for a Writ of Habeas Corpus is

                   DISMISSED without prejudice.

           2.      The Clerk of Court is directed to make the attached documents a part of the record:

                   a.     online state docket for St. Lucie Circuit Court Case No. 2018-CF-003208-



                                                    5
Case 2:21-cv-14075-BB Document 3 Entered on FLSD Docket 02/18/2021 Page 6 of 6

                                                               Case No. 21-cv-14075-BLOOM


                       A, ECF No. [3-1]; and

               b.      online state docket for Florida Supreme Court Case No. SC21-94, ECF

                       No. [3-2].

        3.     The Clerk of Court is directed to CLOSE the case.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 16, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Carlton D. Comfort, Pro Se
 #149855
 Century Correctional Institution
 Inmate Mail/Parcels
 400 Tedder Road
 Century, FL 32535




                                               6
